— In a condemnation proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Balbach, J.H.O.), dated January 16, 1991, which granted the claimant’s application for an additional allowance pursuant to EDPL 701 of $9,616.97.
Ordered that the judgment is affirmed, with costs.
The petitioner County of Suffolk contends that the court improvidently exercised its discretion in granting the claimant an additional allowance pursuant to EDPL 701 for litigation and appraisal expenses in prosecuting his claim. We disagree. The County initially offered the claimant $9,900 for the property in question. After trial, the court determined that the claimant was entitled to an award of $29,000. The court properly concluded that the award was substantially in excess of the amount initially offered by the County (see, Done Holding Co. v State of New York, 169 AD2d 809; Karas v State of New York, 169 AD2d 816; Scuderi v State of New York, 184 AD2d 1073). Moreover, it was uncontested that the claimant incurred legal and appraisal expenses in an amount totaling $9,616.97. Thus, the claimant demonstrated that the award of an additional allowance was necessary "to achieve just and adequate compensation” (EDPL 701; see also, Matter of Malin v State of New York, 183 AD2d 899). Thompson, J. P., Rosenblatt, Lawrence and Santucci, JJ., concur.